DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	Claims 61-65 and 106 are pending in the instant application.  According to the Amendments to the Claims, filed April 23, 2021, claims 62-65 were amended, claims 1-60 and 66-105 were cancelled and claim 106 was added.

Status of Priority

	This application is a Divisional (DIV) of US Application No. 16/436,195, filed June 10, 2019 and now US 10,975,085, which is a Divisional (DIV) of US Application No. 15/869,650, filed January 12, 2018 and now US 10,364,248, which is a Divisional (DIV) of US Application No. 15/016,918, filed February 5, 2016 and now US 9,908,888, which is a Divisional (DIV) of US Application No. 14/593,688, filed January 9, 2015 and now US 9,290,506, which is a Divisional (DIV) of US Application No. 13/761,830, filed February 7, 2013 and now US 8,993,582, which is a Divisional (DIV) of US Application No. 12/687,623, filed January 14, 2010 and now US 8,410,265, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/144,991, filed January 15, 2009.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes (1) claims 61-65 and 106, drawn to a process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]-pyrimidine of the Formula Ia, shown to the right.
	Thus, a first Office action and prosecution on the merits of claims 61-65 and 106 is contained within.

Specification Objection - Disclosure

	Applicant is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	Applicant is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia.
	The following title is suggested: PROCESS FOR PREPARING COMPOSITIONS COMPRISING AN ENANTIOMERIC EXCESS OF A SUBSTITUTED PYRROLO[2,3-d]PYRIMIDINE.
	Appropriate correction is required.

Specification Objection - Abstract

	Applicant is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to state the reactions, reagents and/or conditions for the instantly recited process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the reactions, reagents and/or conditions for the instantly recited process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia into the abstract, to overcome this objection.

Claim Objections

	Claim 61 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph, the existing recitation should be replaced with the following recitation:

	A process for preparing a composition comprising an enantiomeric excess of the (R)-enantiomer or (S)-enantiomer of a compound of Formula Ia:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ia

wherein:
	R1 is C1-6 alkyl, C1-6 fluoroalkyl, or C3-7 cycloalkyl;
	P1 is CH2OH, CH2OCH3, CH2OC(CH3)3, CH2OCH2-phenyl, CH2OCH2CH2Si(CH3)3, CH2OC(O)C(CH3)3, CH(OCH2CH3)2, CH2Si(CH3)2C(CH3)3, CH2-phenyl, CH2-(4-methoxyphenyl), CH2-(2-nitrophenyl), CH2-(4-nitrophenyl), CH(phenyl)2, C(phenyl)3, C(phenyl)2-pyrid-4-yl, CH(OCH2CH3)CH3, CH2CH2Cl, CH2CH2S(O)2-phenyl, CH=CH2, CH2CH=CH2, C(O)OC[CH(CH3)2]2, C(O)OCH2CCl3, C(O)OC(CH3)3, C(O)OC(CH3)2CCl3, C(O)OCH2-phenyl, C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH2S(O)2-(4-trifluoromethylphenyl), C(O)Ocyclohexyl, C(O)O-adamant-1-yl, C(O)O-adamant-2-yl, NHN(CH3)2, and tetrahydropyran-2-yl; and
	* is a chiral carbon;

wherein the process comprises the following steps:

(a)	reacting a composition comprising a racemate of a compound of Formula Ia:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ia

wherein:
	R1 is C1-6 alkyl, C1-6 fluoroalkyl, or C3-7 cycloalkyl;
	P1 is CH2OH, CH2OCH3, CH2OC(CH3)3, CH2OCH2-phenyl, CH2OCH2CH2Si(CH3)3, CH2OC(O)C(CH3)3, CH(OCH2CH3)2, CH2Si(CH3)2C(CH3)3, CH2-phenyl, CH2-(4-methoxyphenyl), CH2-(2-nitrophenyl), CH2-(4-nitrophenyl), CH(phenyl)2, C(phenyl)3, C(phenyl)2-pyrid-4-yl, CH(OCH2CH3)CH3, CH2CH2Cl, CH2CH2S(O)2-phenyl, CH=CH2, CH2CH=CH2, C(O)OC[CH(CH3)2]2, C(O)OCH2CCl3, C(O)OC(CH3)3, C(O)OC(CH3)2CCl3, C(O)OCH2-phenyl, C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH2S(O)2-(4-trifluoromethylphenyl), C(O)Ocyclohexyl, C(O)O-adamant-1-yl, C(O)O-adamant-2-yl, NHN(CH3)2, and tetrahydropyran-2-yl; and
	* is a chiral carbon;

		with a chiral acid selected from the group consisting of an optically active form of 2-acrylamide-7,7-dimethylbicyclo[2.2.1]heptan-1-methylenesulfonic acid, 2-amino-7,7-dimethylbicyclo[2.2.1]heptan-1-methylenesulfonic acid, camphorsulfonic acid, 3-bramocamphor-8-sulfonic acid, 3-bromocamphor-10-sulfonic acid, lactic acid, malic acid, mandelic acid, 2-chloromandelic acid, tartaric acid, dibenzoyltartaric acid, and di-p-taluoyltartaric acid, in the presence of a solvent selected from the group consisting of acetone, acetonitrile, and tetrahydrofuran, or a combination thereof, to form a chiral acid addition salt of a compound of Formula Ia:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Ia

wherein:
	R1 is C1-6 alkyl, C1-6 fluoroalkyl, or C3-7 cycloalkyl;
	P1 is CH2OH, CH2OCH3, CH2OC(CH3)3, CH2OCH2-phenyl, CH2OCH2CH2Si(CH3)3, CH2OC(O)C(CH3)3, CH(OCH2CH3)2, CH2Si(CH3)2C(CH3)3, CH2-phenyl, CH2-(4-methoxyphenyl), CH2-(2-nitrophenyl), CH2-(4-nitrophenyl), CH(phenyl)2, C(phenyl)3, C(phenyl)2-pyrid-4-yl, CH(OCH2CH3)CH3, CH2CH2Cl, CH2CH2S(O)2-phenyl, CH=CH2, CH2CH=CH2, C(O)OC[CH(CH3)2]2, C(O)OCH2CCl3, C(O)OC(CH3)3, C(O)OC(CH3)2CCl3, C(O)OCH2-phenyl, C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH2S(O)2-(4-trifluoromethylphenyl), C(O)Ocyclohexyl, C(O)O-adamant-1-yl, C(O)O-adamant-2-yl, NHN(CH3)2, and tetrahydropyran-2-yl; and
	* is a chiral carbon;

(b)	separating the composition comprising the chiral acid addition salt of the compound of Formula Ia formed in step (a) above into:


(i)	a composition comprising an enantiomeric excess of the chiral acid addition salt of the (R)-enantiomer of the compound of Formula Ia:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(R)-Ia

wherein:
	R1 is C1-6 alkyl, C1-6 fluoroalkyl, or C3-7 cycloalkyl; and
	P1 is CH2OH, CH2OCH3, CH2OC(CH3)3, CH2OCH2-phenyl, CH2OCH2CH2Si(CH3)3, CH2OC(O)C(CH3)3, CH(OCH2CH3)2, CH2Si(CH3)2C(CH3)3, CH2-phenyl, CH2-(4-methoxyphenyl), CH2-(2-nitrophenyl), CH2-(4-nitrophenyl), CH(phenyl)2, C(phenyl)3, C(phenyl)2-pyrid-4-yl, CH(OCH2CH3)CH3, CH2CH2Cl, CH2CH2S(O)2-phenyl, CH=CH2, CH2CH=CH2, C(O)OC[CH(CH3)2]2, C(O)OCH2CCl3, C(O)OC(CH3)3, C(O)OC(CH3)2CCl3, C(O)OCH2-phenyl, C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH2S(O)2-(4-trifluoromethylphenyl), C(O)Ocyclohexyl, C(O)O-adamant-1-yl, C(O)O-adamant-2-yl, NHN(CH3)2, and tetrahydropyran-2-yl; and
	* is a chiral carbon; or

(ii)	a composition comprising an enantiomeric excess of the chiral acid addition salt of the (S)-enantiomer of the compound of Formula Ia:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(S)-Ia

wherein:
	R1 is C1-6 alkyl, C1-6 fluoroalkyl, or C3-7 cycloalkyl; and
	P1 is CH2OH, CH2OCH3, CH2OC(CH3)3, CH2OCH2-phenyl, CH2OCH2CH2Si(CH3)3, CH2OC(O)C(CH3)3, CH(OCH2CH3)2, CH2Si(CH3)2C(CH3)3, CH2-phenyl, CH2-(4-methoxyphenyl), CH2-(2-nitrophenyl), CH2-(4-nitrophenyl), CH(phenyl)2, C(phenyl)3, C(phenyl)2-pyrid-4-yl, CH(OCH2CH3)CH3, CH2CH2Cl, CH2CH2S(O)2-phenyl, CH=CH2, CH2CH=CH2, C(O)OC[CH(CH3)2]2, C(O)OCH2CCl3, C(O)OC(CH3)3, C(O)OC(CH3)2CCl3, C(O)OCH2-phenyl, C(O)OCH2CH2Si(CH3)3, C(O)OCH2CH2S(O)2-(4-trifluoromethylphenyl), C(O)Ocyclohexyl, C(O)O-adamant-1-yl, C(O)O-adamant-2-yl, NHN(CH3)2, and tetrahydropyran-2-yl; and
	* is a chiral carbon; and

(c)	treating the composition comprising an enantiomeric excess of the chiral acid addition salt of Formula (R)-Ia or the composition comprising an enantiomeric excess of the chiral acid addition salt of Formula (S)-Ia formed in step (b) above with a base selected from the group consisting of an alkali metal carbonate, an alkaline earth metal carbonate, an alkali metal hydroxide, and an alkaline earth metal hydroxide, to form the composition comprising an enantiomeric excess of the (R)-enantiomer or (S)-enantiomer of the compound of Formula Ia above.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 62 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
	The process according to claim 61, wherein the chiral acid is an optically active form of an acid selected from the group consisting of camphorsulfonic acid, 3-bramocamphor-8-sulfonic acid, 3-bromocamphor-10-sulfonic acid, lactic acid, malic acid, mandelic acid, 2-chloromandelic acid, tartaric acid, dibenzoyltartaric acid, and di-p-taluoyltartaric acid.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 63 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
The process according to claim 61, wherein the chiral acid is (+)-dibenzoyl-D-tartaric acid.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 64 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
The process according to claim 61, wherein P1 is CH2OC(O)C(CH3)3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 106 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112, second paragraph and/or 35 U.S.C. § 112, fourth paragraph, the existing recitation should be replaced with the following recitation:
The process according to claim 61, wherein P1 is CH2OCH2CH2Si(CH3)3.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112, Second Paragraph
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 61-65 and 106 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that the term, solvent, in claim 61, is a relative term which renders the claim indefinite.  The term, solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 81, uses open language, such as comprises, to define the term, solvent, as acetonitrile, tetrahydrofuran, acetone, or a combination thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia has been rendered indefinite by the use of the term, solvent.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, applicant should further note that the term, base, in claim 61, is a relative term which renders the claim indefinite.  The term, base, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 81, uses open language, such as in some embodiments, to define the term, base, as an alkali metal or alkaline earth metal hydroxide or carbonate; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia has been rendered indefinite by the use of the term, base.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 61-63 and 65 are further rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that the phrase, protecting group, in claim 61, with respect to P1, is a relative phrase which renders the claim indefinite.  The phrase, protecting group, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 38, uses open language, such as for example, to define the phrase, protecting group, as 2-(trimethylsilyl)ethoxymethyl; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia has been rendered indefinite by the use of the phrase, protecting group, with respect to P1.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 61, 64, 65 and 106 are further rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that the phrase, chiral acid, in claim 61, is a relative phrase which renders the claim indefinite.  The phrase, chiral acid, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 81, uses open language, such as such as, to define the phrase, chiral acid, as (+)-dibenzoyl-D-tartaric acid; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia has been rendered indefinite by the use of the phrase, chiral acid.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claim 62 is further rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, applicant should further note that claim 62 recites the broad limitation, camphor-sulfonic acid, and the claim also recites 10-camphorsulfonic acid, which is the narrower statement of the limitation.
	Likewise, applicant should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, applicant should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 106 is further rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Applicant should note that claim 106 recites the limitation, N-pivaloyloxymethyl, with respect to P1, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia prepared by the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia.  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrrolo[2,3-d]pyrimidines of the Formula Ia prepared by the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]-pyrimidine of the Formula Ia, an essential portion of the substituted pyrrolo[2,3-d]pyrimidines of the Formula Ia prepared by the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the process for preparing a composition comprising an enantiomeric excess of a (R)- or (S)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia.  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	Consequently, claims 61-65 and 106 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claim 3 of US Patent No. 8,883,806.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 3 in US 8,883,806 recites a composition comprising an enantiomeric excess of the (R)-enantiomer of 3-cyclopentyl-3-(4-(7-((2-(trimethylsilyl)ethoxy)methyl)-7H-pyrrolo[2,3-d]-pyrimidin-4-yl)-1H-pyrazol-1-yl)propanenitrile of the Formula I”, shown to the right, which is prepared by the instantly recited process of preparing a composition comprising an enantiomeric excess of the (R)-enantiomer of a substituted pyrrolo[2,3-d]pyrimidine of the Formula Ia, where P1 = -a protecting group; and R1 = -C3-7 cycloalkyl, respectively.
	Applicant should note that MPEP § 2141.02 states that [I]n determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  {See Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983); and In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)}.
	Similarly, applicant should further note that MPEP § 2112.01-I states that [W]here the claimed and prior art products are… produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established.  {See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)}.
	Likewise, in the instant case, applicant should further note that the specification of US 8,883,806 discloses a process for preparing a composition comprising an enantiomeric excess of (3R)-cyclopentyl-3-(4-(7-((2-(trimethylsilyl)ethoxy)methyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)propanenitrile ((R)-10), comprising (a) reacting a composition comprising racemic 3-cyclopentyl-3-(4-(7-((2-(trimethylsilyl)ethoxy)methyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)propanenitrile with (+)-2,3-dibenzoyl-D-tartaric acid; (b) separating the composition comprising (2S,3S)-2,3-bis(benzoyloxy)succinic acid-(3R)-cyclopentyl-3-(4-(7-((2-(trimethylsilyl)ethoxy)methyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)propanenitrile salt; and (c) treating the composition comprising (2S,3S)-2,3-bis(benzoyloxy)succinic acid-(3R)-cyclopentyl-3-(4-(7-((2-(trimethylsilyl)ethoxy)methyl)-7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl)propanenitrile salt with aqueous sodium hydroxide to afford a composition comprising (3R)-cyclopentyl-3-(4-(7-((2-(trimethylsilyl)ethoxy)methyl)-7H-pyrrolo[2,3-d]-pyrimidin-4-yl)-1H-pyrazol-1-yl)propanenitrile ((R)-10) [column 169, line 40 - column 171, line 45].
	Next, applicant should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

	Then, applicant should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and applicant is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the application will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, applicant should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, applicant should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624